 Case 8:20-cv-00614-CPT Document 27 Filed 02/11/21 Page 1 of 2 PageID 1341




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION


KATE CONNOR DONNELLY,

      Plaintiff,

v.                                                         Case No. 8:20-cv-614-CPT

ANDREW SAUL,
Commissioner of Social Security,

      Defendant.
_____________________________/



                                     ORDER

      Before the Court is the Commissioner’s Unopposed Motion for Entry of Judgment

with Remand. (Doc. 26). By way of his motion, the Commissioner seeks an Order

remanding this case pursuant to sentence four of 42 U.S.C. § 405(g). In support of this

request, the Commissioner states:

      On remand, the Appeals Council will instruct the ALJ to update the
      medical evidence of record, as needed; obtain supplemental vocational
      expert testimony in accordance with Social Security Ruling 00-4p; take
      any other action necessary to complete the administrative record; offer
      Plaintiff an opportunity for a hearing; and issue a decision.

Id. at 1. The Commissioner advises that the Plaintiff does not object to the sought-

after remand. Id.
 Case 8:20-cv-00614-CPT Document 27 Filed 02/11/21 Page 2 of 2 PageID 1342




      Sentence four of section 405(g) provides that “[t]he court shall have power to

enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner . . . with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g). In a sentence four remand,

the appropriate procedure requires the court to enter a final judgment in the plaintiff’s

favor. Shalala v. Schaefer, 509 U.S. 292, 296-97 (1993).

      Accordingly, it is hereby ORDERED:

      1.     The Commissioner’s Unopposed Motion for Entry of Judgment with Remand

(Doc. 26) is granted.

      2.     The Commissioner’s decision is reversed and remanded for further

proceedings before the Commissioner consistent with this Order.

      3.     The Clerk of Court is directed to enter Judgment in the Plaintiff’s favor

and to close the case.

      4.     The matter of attorney’s fees and costs shall be addressed upon further

motion.

      DONE and ORDERED in Tampa, Florida, this 11th day of February 2021.




Copies to:
Counsel of record



                                           2
